DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Application
This office action is in response to the Application filed on 01/31/2020.  
Claims 1-20 are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
The drawings submitted on 01/31/2020 are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
claim(s) 6, 14 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 6, 14 and 18 recite “a first thermal sensor located in a middle of a first channel of the memory devices…; and a second thermal sensor located in a middle of a second channel of the memory devices”. It is unclear what scope and meaning the “middle of a … channel” refers to.
Claim Rejections - 35 USC § 103
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rangarajan et al. (US 2017/0351308; hereinafter referred as Rangarajan), in view of Lym et al. (US 2020/0279588; hereinafter Lym).
Regarding independent claims 1, 9 and 17 (taking claim 1 as exemplary), Rangarajan teaches An information handling system (Fig. 16A, system; Fig. 19, method), comprising: a first memory module including: (Fig. 16A & [0116], system memory 1610 may be implemented with a plurality of individual DIMMs, including a first primary DIMM {memory module} 1612 a and a second primary DIMM 1612 b, and a first spare DIMM 1614 a and a second spare DIMM 1614 b. Each of these memory devices may include one or more thermal sensors and logic configured to communicate an over-temperature condition); and
Rangarajan teaches monitoring temperature per memory module (e.g., DIMM), rank or channel ([0122], the processor can implement a leaky bucket counter per DIMM or rank to measure temperature excursions, and a temperature threshold per DIMM or rank; [0031], the primary channels are used for active storage and the secondary channels are held in reserve to be placed in service as needed, e.g., due to failures, errors, thermal conditions and so forth). However, Rangarajan does not explicitly teach a first memory module including: one or more memory ranks.
In an analogous art of memory temperature monitoring, Lym teaches memory module including: one or more memory ranks ([0151], Referring to FIGS. 19A and 22, the first memories 20 may be coupled to a module controller (not illustrated) in a multi-group pattern. First memories 20, included in each of groups G1 and G2, may configure one rank. A rank refers to memories that are simultaneously controlled by the module controller… eight first memories 20 may configure one rank. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Rangarajan and Lym before them, to improve Rangarajan’s thermal sensors are located in each memory module (e.g., DIMM) or rank with Mulherjee’s memory module includes multiple ranks and a thermal sensor is located within each rank of each memory module.  The motivation of doing so would be for the benefits of protecting the memory system and/or its components against overcurrent damage, to compensate for cross sensitivity of other sensors (Lym, [0155], The module controller may analyze the temperature information from the temperature sensors 88 to determine whether a temperature for each group (each rank) is higher than the allowable value. The module controller may deactivate a chip enable signal to be provided to a group (rank) whose temperature is determined to be higher than the allowable value and may activate a chip enable signal to be provided to a group (rank) whose temperature is determined to be equal to or lower than the allowable value).
The combination of Rangarajan and Lym further teaches a central processing unit to communicate with the first and second memory modules, the central processing unit to receive first thermal telemetry data for the first memory module from the first thermal sensors, to receive second thermal telemetry data for the second memory module from the second thermal sensors (Rangarajan, [0117],  memory controller 1630 is coupled to receive indications of memory events from the corresponding memory devices; [0104], Processor 1410, in an embodiment, includes an integrated memory controller to handle communications with system memory 1415; Lym, [0067], The host 220 may include a module controller 221. The module controller 221 may access the memory modules 210 and may write data to the memory modules 210 or read data from the memory modules 210. The module controller 221 may interface with the memory modules 210 and may provide various commands and addresses to the memory modules 210. The various commands and addresses may be related to operations such as data write, data read, data recovery, and data refresh. The host 220 may include a processor with multiple cores), in response to the reception of the first thermal telemetry data, to determine a first localized temperature of a first memory rank, and in response to the first localized temperature exceeding a threshold temperature (Rangarajan, [0122], the processor can implement a leaky bucket counter per DIMM or rank to measure temperature excursions, and a temperature threshold per DIMM or rank …If the rank temperature remains higher than the programmed threshold value for a duration greater than leaky bucket programmed value, a thermal event is signaled; [0129], the IMC monitors TSODs on primary (active) DIMMs to determine whether a reported TSOD temperature value on a particular primary DIMM exceeds a programmable threshold;
Lym, [0155], The module controller may analyze the temperature information from the temperature sensors 88 to determine whether a temperature for each group (each rank) is higher than the allowable value. The module controller may deactivate a chip enable signal to be provided to a group (rank) whose temperature is determined to be higher than the allowable value and may activate a chip enable signal to be provided to a group (rank) whose temperature is determined to be equal to or lower than the allowable value), 
to re-map access of data from the first memory rank to a second memory rank (Rangarajan, [0134], At block 1975, various operations occur to perform a spare operation such that the contents of the primary memory device are transferred to the secondary memory device and addresses are remapped… the primary DIMM is placed into an electrical idle state. Then, the spare DIMM is set to an active state).
Regarding claim(s) 2 and 15, the combination of Rangarajan and Lym further teaches in response to the reception of the second thermal telemetry data, the central processing unit to determine a second localized temperature of the second memory rank, to determine that second localized temperature is below the threshold temperature, and to identify the second memory rank as a spare memory rank (Rangaraja, [0121], Spare logic 1634 may be configured to maintain spare DIMMs in a low power state when inactive;
Lym, [0155], The module controller may deactivate a chip enable signal to be provided to a group (rank) whose temperature is determined to be higher than the allowable value and may activate a chip enable signal to be provided to a group (rank) whose temperature is determined to be equal to or lower than the allowable value). 
Regarding claim(s) 3 and 10, the combination of Rangarajan and Lym further teaches further teaches a memory controller to communicate with the first memory module and with the central processing unit (Rangarajan, [0117],  memory controller 1630 is coupled to receive indications of memory events from the corresponding memory devices; [0104], Processor 1410, in an embodiment, includes an integrated memory controller to handle communications with system memory 1415), the memory controller to receive a control signal from the central processing unit (
Lym, [0155], The module controller may deactivate a chip enable signal to be provided to a group (rank) whose temperature is determined to be higher than the allowable value and may activate a chip enable signal to be provided to a group (rank) whose temperature is determined to be equal to or lower than the allowable value;
Lym, [0067], The host 220 may include a module controller 221. The module controller 221 may access the memory modules 210 and may write data to the memory modules 210 or read data from the memory modules 210. The module controller 221 may interface with the memory modules 210 and may provide various commands and addresses to the memory modules 210. The various commands and addresses may be related to operations such as data write, data read, data recovery, and data refresh. The host 220 may include a processor with multiple cores;
Rangarajan, [0133], the OS may provide information regarding one or more critical regions of data such that only a small portion of a relatively large memory device (e.g., a 1 terabyte (TB) DIMM) may actually be transferred responsive to the memory hopping. Upon the broadest reasonable interpretation,  the OS is performed on the CPU), 
in response to reception of the control signal, the memory controller to perform the re-map of the access of data from the first memory rank to the second memory rank (
 Rangarajan, [0134], At block 1975, various operations occur to perform a spare operation such that the contents of the primary memory device are transferred to the secondary memory device and addresses are remapped… the primary DIMM is placed into an electrical idle state. Then, the spare DIMM is set to an active state).
Regarding claim(s) 4 and 11, the combination of Rangarajan and Lym further teaches a first memory controller to communicate with the first memory module and with the central processing unit; and a second memory controller to communicate with the second memory module and with the central processing unit, the processing unit to provide a first control signal to the first memory controller and a second control signal to the second memory controller (Lym, Figs. 1, 5, 9 & [0074], CTRL 50 communicates with memory module 10; [0077], the controller 50 may control the first memories 20 and the second memory 40 such that data transaction is activated between the first memories 20 and the second memory 40; Fig. 8 & [0067], The host 220 may include a module controller 221. The module controller 221 may access the memory modules 210 and may write data to the memory modules 210 or read data from the memory modules 210. The module controller 221 may interface with the memory modules 210 and may provide various commands and addresses to the memory modules 210. The various commands and addresses may be related to operations such as data write, data read, data recovery, and data refresh. The host 220 may include a processor with multiple cores), wherein the first and second control signals cause the first and second memory controller to perform the re-map of the access of data from the first memory rank within the first memory module to the second memory rank within the second memory module (
Lym, [0155], The module controller may deactivate a chip enable signal to be provided to a group (rank) whose temperature is determined to be higher than the allowable value and may activate a chip enable signal to be provided to a group (rank) whose temperature is determined to be equal to or lower than the allowable value;
Lym, [0067], The host 220 may include a module controller 221. The module controller 221 may access the memory modules 210 and may write data to the memory modules 210 or read data from the memory modules 210. The module controller 221 may interface with the memory modules 210 and may provide various commands and addresses to the memory modules 210. The various commands and addresses may be related to operations such as data write, data read, data recovery, and data refresh. The host 220 may include a processor with multiple cores;
Rangarajan, [0134], At block 1975, various operations occur to perform a spare operation such that the contents of the primary memory device are transferred to the secondary memory device and addresses are remapped… the primary DIMM is placed into an electrical idle state. Then, the spare DIMM is set to an active state).
Regarding claim(s) 6, 14 and 18, the combination of Rangarajan and Mulherjee further teaches a first thermal sensor located in a middle of a first channel of the memory devices, the first thermal sensor to measure a first temperature of the memory module at the first channel; and a second thermal sensor located in a middle of a second channel of the memory devices, the second thermal sensor to measure a second temperature of the memory module at the second channel (Rangarajan, [0031], the primary channels are used for active storage and the secondary channels are held in reserve to be placed in service as needed, e.g., due to failures, errors, thermal conditions;
Lym, [0140], The temperature sensor 88 may be installed in a region where input/output terminals of the controller 50 are dense. The temperature sensor 88 may be installed in a region where input/output terminals of the DBs 86 are dense. The temperature sensor 88 may be installed in a region where traffic frequently occurs through a bus. The temperature sensor 88 may be installed in a region where a signal routing or switching device is positioned), the processing unit to determine the first localized temperature based on the first and second temperatures (Rangarajan, [0117],  memory controller 1630 is coupled to receive indications of memory events from the corresponding memory devices; [0104], Processor 1410, in an embodiment, includes an integrated memory controller to handle communications with system memory 1415; 
Rangarajan, [0122], the processor can implement a leaky bucket counter per DIMM or rank to measure temperature excursions, and a temperature threshold per DIMM or rank …If the rank temperature remains higher than the programmed threshold value for a duration greater than leaky bucket programmed value, a thermal event is signaled; [0129], the IMC monitors TSODs on primary (active) DIMMs to determine whether a reported TSOD temperature value on a particular primary DIMM exceeds a programmable threshold).
Regarding claim(s) 7, 16 and 19, the combination of Rangarajan and Lym further teaches wherein the first memory rank and the second memory rank are both located on the first memory module (Lym, [0151], Referring to FIGS. 19A and 22, the first memories 20 may be coupled to a module controller (not illustrated) in a multi-group pattern. First memories 20, included in each of groups G1 and G2, may configure one rank. A rank refers to memories that are simultaneously controlled by the module controller… eight first memories 20 may configure one rank).
Regarding claim(s) 8, 12 and 20, the combination of Rangarajan and Lym further teaches wherein the first memory rank is located on the first memory module and the second memory rank is located on the second memory module (Lym, [0151], Referring to FIGS. 19A and 22, the first memories 20 may be coupled to a module controller (not illustrated) in a multi-group pattern. First memories 20, included in each of groups G1 and G2, may configure one rank. A rank refers to memories that are simultaneously controlled by the module controller… eight first memories 20 may configure one rank).
Claim(s) 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rangarajan et al. (US 2017/0351308; hereinafter referred as Rangarajan), in view of Lym et al. (US 2020/0279588; hereinafter Lym), further in view of Ning et al. (US 2017/0343198; hereinafter Ning).
Regarding claim(s) 5 and 13, Rangarajan and Lym teaches the memory modules includes an electrically erasable programmable read-only memory (EEPROM) (Lym, Fig. 9 & [0082], The SPD 84 may include an electrically erasable programmable read-only memory (EEPROM). The SPD 84 may include initial information and/or device information of the memory module 210) and thermal sensor distributed throughout the memory system (Lym, [0140]). 
However, Rangarajan and Lym do not explicitly teach a thermal sensor located within the electronically erasable programmable read only memory. 
In an analogous art of memory temperature monitoring, Ning teaches a thermal sensor located within the electronically erasable programmable read only memory ([0019], the EEPROM component 113 includes a built-in temperature sensor inside. Therein, the temperature measured by the built-in temperature sensor of the EEPROM component 113 for adjusting memory refreshing frequencies is transformed into signals to be implemented by a scenario-lighting controller 160).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Rangarajan, Lym and Ning before them, to improve Rangarajan and Lym’s thermal sensor distributed throughout the memory system with Ning’s EEPROM component includes a built-in temperature sensor inside. The motivation of doing so would be for the benefits of preventing overheating of the EEPROM (Ning, [0028], [0028], The working temperature of the dual inline memory module 100 is accurately measured through the EEPROM component 113 and the temperature signals are transmitted to the computer processing device 10 through the signal connection system of the EEPROM component 113 for adjusting memory refreshing frequencies of the dual inline memory module 100). 
The combination of Rangarajan, Lym and Ning teaches an electronically erasable programmable read only memory to communicate with the central processing unit (Lym, Fig. 9 & [0082], The SPD 84 may include an electrically erasable programmable read-only memory (EEPROM). The SPD 84 may include initial information and/or device information of the memory module 210); and a thermal sensor located within the electronically erasable programmable read only memory, the thermal sensor to measure a temperature of the memory module at the electronically erasable programmable read only memory, the processing unit to determine the first localized temperature based on the temperature of the memory module at the electronically erasable programmable read only memory (Ning, [0019], the EEPROM component 113 includes a built-in temperature sensor inside. Therein, the temperature measured by the built-in temperature sensor of the EEPROM component 113 for adjusting memory refreshing frequencies is transformed into signals to be implemented by a scenario-lighting controller 160; [0028], The working temperature of the dual inline memory module 100 is accurately measured through the EEPROM component 113 and the temperature signals are transmitted to the computer processing device 10 through the signal connection system of the EEPROM component 113 for adjusting memory refreshing frequencies of the dual inline memory module 100).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571) 272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/Primary Examiner, Art Unit 2138